DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 has been amended to incorporate limitations from dependent claim 3 which was previously rejected under 35 U.S.C. 103. However, one or more of applicant’s arguments presented in the remarks filed on 4/27/2022 have been found to be persuasive. The added limitation in claim 1 states: “a diameter (D1) of an end portion (151a) of the pressing portion (151) on the another side in the axial direction and a diameter (D2) of an end portion (151b) of the pressing portion on the one side in the axial direction are both larger than a diameter (D3) of an axially middle portion of the pressing portion.” As explained in the specification in paragraph [0036]: “with the diameter D3 of the axially middle portion of the pressing portion 151 being smaller, the obstruction to the air flow in the air inlet 121 can be reduced.”
This limitation was not anticipated by Yamashita (US 2012/0121407) and would not be an obvious design choice as rightly argued by the applicant. Furthermore, claim 1 has also been amended as follows: a pressing portion (151) located on another side in the axial direction of the impeller and pressing, from the another side in the axial direction, an end portion (111a) of the rotation axis (111) on the another side in the axial direction (as seen in Figure 3). Note that previously, this limitation did not mention pressing the rotation axis (shaft 111 carrying the impeller) and instead just mentioned pressing the impeller. This limitation is also not anticipated by Yamashita since Yamashita’s pressing portion (312, 24) does not directly contact the shaft (221) and instead contacts a sleeve (23). Even assuming that the sleeve is part of the pressing portion, this sleeve does not press the rotation axis (shaft 221) from the another side in the axial direction as claimed. 
Claim 12 has been rewritten in independent form and includes the limitation: “all portions of the pre-pressing portion  (15, 151) are located in a space axially above or axially below all portions of the rotation axis (111) of the impeller.” This limitation is not anticipated by Yamashita since Yamashita’s pre-pressing portion (313/361, 321, 24) contains several portions that are located in a space that is not above or below the rotation axis (221). Attempts to modify Yamashita’s fan to incorporate this feature would require substantial hindsight reconstruction and would potentially destroy the intended low profile (low height) shape of this fan. 
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons claims 1 and 12 and their respective dependent claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746